      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.848 Page 1 of 15




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Alison L. Gregoire
 4
     Brian M. Donovan
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
     Telephone: (509) 353-2767
 7
 8                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,
                                                       No. 4:18-CR-06029-EFS-1
11
                               Plaintiff,
12                                                   UNITED STATES’ MEMORANDUM
13                     v.                            REGARDING RESTITUTION FOR
                                                     VICTIM B AND VICTIM C
14   DALE GORDON BLACK,
15                                                   Hearing: October 15, 2019 at 1:30 p.m.
                               Defendant.
16
17
18
           Plaintiff, United States of America, by and through William D. Hyslop,
19
     United States Attorney for the Eastern District of Washington, and Alison L.
20
     Gregoire and Brian M. Donovan, Assistant United States Attorneys, respectfully
21
     submit this memorandum regarding restitution for Victim B and Victim C. ECF
22
     No. 89.
23
           On July 16, 2019, Defendant was sentenced and ordered to pay restitution in
24
     the current amount of $19,150 to Victim A and the identified series victims
25
     pursuant to 18 U.S.C. §§ 2259 and 3663A. ECF No. 79. Pursuant to 18 U.S.C.
26
27
     § 3664(d), the Court held in abeyance its final determination of restitution owed to

28   Victims B and C to ensure that the victims had an opportunity to submit requests
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 1
         Case 4:18-cr-06029-EFS     ECF No. 95   filed 10/01/19   PageID.849 Page 2 of 15




 1   for restitution. Id.; ECF No. 89. Victim B’s restitution request is attached hereto as
 2   Exhibit 1 and Victim C’s restitution request is attached hereto as Exhibit 2.
 3                                  II.   LEGAL ANALYSIS
 4           Restitution is mandatory pursuant to 18 U.S.C. §§ 2259 and 3663A. In the
 5   Plea Agreement, Defendant agreed that the Court “should order restitution to
 6   Victims A, B, and C for the full amount of the victims’ losses.” ECF No. 49 at 15.
 7   Defendant further stipulated and agreed to pay Victims A, B, and C restitution “for
 8   any harm proximately caused by Defendant’s offenses of conviction.” Id. at 16.
 9
             Pursuant to 18 U.S.C. § 2259(b), Victims B and C are entitled to receive
10
     restitution “for the full amount of the victim’s losses,” which includes “any costs
11
     incurred by the victim” for:
12
                   (A) Medical services relating to physical, psychiatric, or
13
                   psychological care;
14
                   (B) Physical and occupational therapy or rehabilitation;
15
                   (C) Necessary transportation, temporary housing, and child care
16
                   expenses;
17
                   (D) Lost income;
18
                   (E) Attorneys‟ fees, as well as other costs incurred; and
19
                   (F) Any other losses suffered by the victim as a proximate result of
20
21
                   the offense.

22   18 U.S.C. § 2259(b)(3) (2018).1

23
     1
         Section 2259(b)(3) was amended on December 7, 2018. See Pub. L. 115–299,
24
25
     §§ 3(a), (b), 4, Dec. 7, 2018, 132 Stat. 4384, 4385. The amendment, however, is

26   inapplicable to Defendant because his offense conduct pre-dates the amendment. Id.

27   (“It is the sense of Congress that individuals who violate this chapter prior to the
28   date of the enactment of the Amy, Vicky, and Andy Child Pornography Victim
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 2
      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.850 Page 3 of 15




 1         A faithful reading of the statute leads to the conclusion that victims who are
 2   harmed by defendant’s offense – whether proximately or otherwise – are entitled to
 3   compensation for any of the losses specified in 18 U.S.C. § 2259(b)(3)(A)-(E), and
 4   for unspecified losses suffered as a “proximate result” of the offense pursuant to 18
 5   USC § 2259(b)(3)(F). In other words, after a person is determined to be a “victim,”
 6   that person need only demonstrate that his or her loss proximately resulted from
 7   defendant’s offense if he or she is seeking compensation for a loss not specifically
 8   enumerated.
 9
           Section 2259 is phrased in “generous” and “broad” terms to compensate
10
     sexual exploitation victims for the full amount of their losses and courts have thus
11
     refrained from imposing a causation requirement approaching “mathematical
12
     precision.” United States v. Doe, 488 F.3d 1154, 1159-1160 (9th Cir. 2007);
13
     United States v. Danser, 270 F.3d 451, 455 (7th Cir. 2001); United States v.
14
     Crandon, 173 F.3d 122, 126 (3d Cir. 1999). District courts, moreover, “have broad
15
     discretion in ordering restitution ... to compensate the victims of sexual abuse for
16
     the care required to address the long term effects of their abuse.” United States v.
17
     Laney, 189 F.3d 954, 966 (9th Cir. 1999).
18
           Circuit courts have upheld restitution orders as long as the amount of the
19
     victim’s losses was calculated with “reasonable certainty.” Doe, 488 F.3d at 1161
20
21
     (finding that the district court did not abuse its discretion in finding that the

22   medical expenses incurred by the victims were “reasonably related” to the

23
24   Assistance Act of 2018, but who are sentenced after such date, shall be subject to
25
     the statutory scheme that was in effect at the time the offenses were committed.”)
26
     Accordingly, the United States cites to the version of § 2259(b) in effect at the time
27
     the offenses were committed.
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 3
      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.851 Page 4 of 15




 1   defendant’s criminal conduct and, “the additional strain or trauma stemming from
 2   [defendant’s] actions was a substantial factor in causing the ultimate loss.’”
 3   (citation omitted)); Laney, 189 F.3d at 967 n.14 (upholding the district court’s
 4   restitution award because it was a reasonable estimate and was not based on
 5   arbitrary calculations). If the loss is approximated, evidence like an expert
 6   witness’s estimation is sufficient. United States v. Palmer, 643 F.3d 1060, 1068
 7   (8th Cir. 2011).
 8         Courts also have been willing to order restitution for the full amount of the
 9
     victims‟ losses even when defendant’s conduct was not the sole cause of the harm.
10
     See, e.g., Crandon, 173 F.3d at 126 (rejecting defendant’s arguments that his
11
     sexual exploitation and abuse offenses could not be the proximate cause of the
12
     victim’s losses because she may have suffered from preexisting psychological
13
     problems when it was reasonable to conclude that defendant’s conduct was a
14
     substantial factor in causing the total loss); United States v. Hackett, 311 F.3d 989,
15
     993 (9th Cir. 2002) (holding that proximate causation can exist where there are
16
     “multiple links in the causal chain”); United States v. De La Fuente, 353 F.3d 766,
17
     772 (9th Cir. 2003) (noting the Court’s past approval of restitution awards that
18
     “included losses at least one step removed from the offense conduct itself”).
19
           Courts routinely award restitution under § 2259 for a wide-range of direct
20
21
     and proximate costs, expenses, and losses in cases where the defendant sexually

22   abused the child victim and/or participated in the production of child pornography

23   in which the child victim was depicted. Prospective losses (such as future
24   counseling costs, future lost income) are recoverable. See, e.g., Doe, 488 F.3d at
25   1160-62; Palmer, 643 F.3d at 1068; Laney, at 964-967; United States v. Osman,
26   853 F.3d 1184, 1188 (11th Cir. 2017). Pain and suffering are not recoverable.
27   Pecuniary losses that can be quantified are recoverable.
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 4
      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.852 Page 5 of 15




 1         Recently, the Ninth Circuit in United States v. Rockett, 752 Fed. App’x 448
 2   (9th Cir. 2018) cert. pending, Rockett v. United States, No. 16-30213 (May 21,
 3   2019), affirmed an award of direct losses for medical care and other losses,
 4   including family therapy and education assistance, proximately related to the
 5   offense conduct pursuant to § 2259(b)(3)(F). In Rockett, the defendant was
 6   convicted of one count of producing child pornography outside of the United
 7   States, one count of engaging in illicit sexual conduct with a minor in a foreign
 8   place, five counts of producing or attempting to produce child pornography, and
 9
     one count of possession of child pornography. Id. at 449. The District Court
10
     awarded restitution to four victims for both future counseling costs and future high
11
     school, college, and vocational training costs. See United States v. Rockett, 2017
12
     WL 6557642 at *7 (9th Cir. December 22, 2017) (Appellate Brief) (reciting facts
13
     of restitution award not articulated in Ninth Circuit’s decision).
14
           In upholding the foregoing restitution awards, the Ninth Circuit noted that
15
     “[u]nder 18 U.S.C. § 2259(b)(3), recoverable losses include medical services
16
     relating to physical, psychiatric or psychological care; “physical and occupational
17
     therapy or rehabilitation;” and “any other losses suffered by the victim as a
18
     proximate result of the offense.” Rockett, 752 F. App'x at 450. Accordingly, the
19
     Court upheld the awards for individual and family therapy. The Court also upheld
20
21
     the awards for future educational and occupational expenses. “Although other

22   factors may have contributed to the victims’ inability to perform at or attend

23   school, ‘it was perfectly reasonable for the [district court] to conclude that the
24   additional strain or trauma stemming from defendant’s actions was a substantial
25   factor in causing the ultimate loss.’” Id., citing United States v. Doe, supra, at
26   1158. Finally, the Court held that the awards were justified even if it is not
27   guaranteed that the victims will complete school or enroll in college. See Rockett,
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 5
      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.853 Page 6 of 15




 1   supra, at 450 (“We have, however, affirmed restitution in similar cases without
 2   requiring actual use of the award for its specified purpose”).
 3         Additional samples of restitution awarded to victims in production of child
 4   pornography and sex exploitation cases include:
 5            Doe, supra, at 1160-1162: Upholding a $16,475.00 restitution order
 6             compensating eight victims for future expenses, including two years of
 7             counseling, alternative education programs, vocational training, and a
 8
               case management fee;
 9
            Laney, supra, at 964-967 (9th Cir. 1999): upholding a $60,000 restitution
10
               order to cover future psychological treatment and counseling for the
11
               victim and her family;
12
            Osman, 853 F.3d at 1188: upholding restitution in the amount of $16,250
13
               for four stages of future counseling and therapy as the victim (who was
14
               an infant/toddler at the time of the offense conduct) reached future
15
               developmental stages;
16
17          United States v. Searle, No. 02-1271, 2003 U.S. App. LEXIS 8614, at *7-

18             8 (2d Cir. May 6, 2003): Upholding a $17,582.85 restitution order

19             compensating victims’ guardians for counseling, transportation to
20             counseling, the cost of remodeling their home to accommodate the
21             victims, and some of the cost of a vehicle purchased when custody of the
22             victims was transferred to the guardians;
23            United States v. Julian, 242 F.3d 1245 (10th Cir. 2001): Awarding $of
24             $3,195 in restitution for past medical and counseling expenses, and
25             remanding to district court to award future counseling or treatment costs;
26
27
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 6
      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.854 Page 7 of 15




 1          United States v. Danser, 270 F.3d 451, 455 (7th Cir. 2001): Upholding a
 2             $304,200.00 restitution order compensating the victim for the anticipated
 3             costs of future therapy.
 4   Restitution for Victim B
 5         The restitution request on behalf of Victim B was prepared by Kip Reese,
 6   LMHC, a licensed mental health counselor in the State of Washington. See Exhibit
 7   1. Mr. Reese is a certified parenting instructor with over 13 years of experience
 8
     was a mental health counselor. He specializes in working with children, teens, and
 9
     families. Mr. Reese has met with Victim B and his mother. Id.
10
           Victim B is currently 13 years of age. He was 9 years old when he was
11
     victimized by Defendant Black. Mr. Reese states, “Based on my experience and
12
     training crime committed against children of this manner may lead to lifelong
13
     behavioral and emotional issue due to the emotional and physical trauma of that
14
     crime and associated impact on brain development.” Exhibit 1. The sexual abuse
15
     trauma suffered by Victim B may result in the manifestation of “emotional and
16
     behavioral disruptions, substance abuse, attachment and relationship issues as well
17
     as other work and home related issues.” Id.
18
           Treatment for the trauma suffered by Victim B is mental health counseling
19
20   ranging from one to four hours per month, plus possible medication management

21   and psychiatric services. In particular, counseling will be necessary during

22   developmental milestones. Id.
23         In his professional opinion, Mr. Reese believes that Victim B will require
24   future counseling and psychiatric services. Mr. Reese estimates future therapy
25   while Victim B is a minor in the amount of 30 sessions per year at a cost of $150
26   per session. Id.
27
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 7
         Case 4:18-cr-06029-EFS    ECF No. 95     filed 10/01/19    PageID.855 Page 8 of 15




 1           Mr. Reese estimates that therapy and treatment may be a lifelong necessity
 2   which would require counseling in adulthood. Mr. Reese also states it is reasonable
 3   to expect that Victim B’s caregivers would require counseling in the future. Id.
 4           Based on the information provided by Mr. Reese regarding the future
 5   counseling necessary for Victim B, the Government requests the following
 6   restitution on behalf of Victim B:
 7                         SESSIONS PER          COST PER      NUMBER OF
          AGE RANGE                                                               TOTAL
                               YEAR               SESSION        YEARS
 8
              Minor               30                $150              5           $22,500
 9         (ages 13-18)
10            Adult               12                $150              64         $115,200
          (ages 18-82)2
11                                                                    TOTAL      $137,700
12
13           Pursuant to 18 U.S.C. § 3664(f)(2), (3), the Court must specify the manner
14   in which payment of restitution is made based on the Defendant’s assets and
15   obligations and may order the Defendant to make a single, lump-sum payment
16   immediately upon sentencing. In this case, Defendant has significant assets, even
17   after payment of $311,516.92 in monetary penalties and restitution. ECF No. 53 at
18
     15. As such, the Court should order the Defendant to pay the restitution to Victim
19
     B in full, in a single lump-sum payment, within 30 days of the Court’s order.
20
     Restitution for Victim C
21
             The restitution request on behalf of Victim C was prepared by Lori Walker,
22
     LMFT, a licensed marriage and family therapist in the State of Washington. See
23
24   2
         According to the Social Security Administration’s life expectancy tables, the life
25
     expectancy      for   Victim B     is   82.3    years.   See    https://www.ssa.gov/cgi-
26
     bin/longevity.cgi. Based on this life expectancy, the Government calculates 64 years
27
     of projected adulthood for Victim B (82-18=64).
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 8
      Case 4:18-cr-06029-EFS      ECF No. 95     filed 10/01/19   PageID.856 Page 9 of 15




 1   Exhibit 2 at 1. Her work focuses on children ages 3 to 12 who have experienced
 2   developmental trauma. She is trained in Art Therapy and certified in Play Therapy,
 3   which are mental health therapies for children demonstrated to treat trauma,
 4   attachment disruption, and other stress-induced mental health disorders. Ms.
 5   Walker is currently treating Victim C and his two younger siblings who remain in
 6   the care of the Washington State Department of Children, Youth and Families
 7   (DCYF). Id.
 8          Victim C is eleven years old and is the victim of sexual abuse perpetuated by
 9
     Defendant Black. As a result of the sexual abuse experienced by Victim C, Ms.
10
     Walker has diagnosed Victim C as suffering from Acute Stress Disorder with
11
     attachment distress. Id. “Acute Stress Disorder is characterized by exposure to
12
     traumatic events that can be chronic and cause extreme, unresolved distress.” Id. at
13
     1-2.
14
                   Unlike singular incident traumas that happen to an adult
15                 with a fully developed nervous system, developmental
16                 trauma in children can best be viewed as a chronic
                   condition: the effects can be expected to continue to cause
17                 impairments in social, emotional, cognitive, and
18                 neurobiological functioning that will need support
                   throughout the lifespan. Because of the developmental
19
                   stage at which these traumas were inflicted by Mr. Black
20                 and duration of time they lasted, Victim C can be expected
21
                   to experience symptoms related to child sexual abuse
                   throughout his lifespan.
22
23   Id. at 2.
24          Victim C shows comprises across the hierarchy of brain development and
25   compromises in all levels of functional domains, including sensory integration,
26   self-regulation, relational, and cognitive functioning. Id. at 3. Victim C’s Cortical
27   Modulation Ratio is “below the norm one expects to see in early childhood (around
28   three years old).” Id. (emphasis included).
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C - 9
      Case 4:18-cr-06029-EFS          ECF No. 95   filed 10/01/19   PageID.857 Page 10 of 15




 1         Ms. Walker identifies four categories of therapy necessary for Victim C to
 2   address the mental, physical, and relational repercussions of his abuse: (1) sensory
 3   integration functioning therapy; (2) self-regulation functioning therapy; (3)
 4   relational functioning therapy; and (4) cognitive functioning therapy. Id. at 4-5. In
 5   addition, due to the nature of the trauma experienced by Victim C, Ms. Walker
 6   expects Victim C to require lifelong counseling. Id. at 5. Accordingly, Ms. Walker
 7   requests the following categories of restitution for Victim C:
 8       AGE                            SESSIONS       COST PER       NUMBER
                      THERAPY                                                        TOTAL
 9      RANGE                           PER YEAR        SESSION       OF YEARS
                        Sensory
10       Minor        integration           52            $150           10          $78,000
      (ages 11-21)   interventions
11
12                        Self-
         Minor         regulating           52            $150           10          $78,000
13    (ages 11-21)   interventions

14       Minor         Relational
                                            52            $150           10          $78,000
      (ages 11-21)    functioning
15
         Minor         Cognitive
                                         52             $150           5             $39,000
16    (ages 16-21)    functioning

17       Total for future minor mental health therapy and developmental repair:       $273,000
                        Mental
18       Adult          health              52            $150           58         $452,400
      (ages 22-80)    counseling
19
20                    In-patient or
                       alternative
21       Adult            mental            12         $15,000/mo         1         $210,000
      (ages 22-80)        health
22                      treatment
23                   Total for future adult mental health repair and maintenance:     $662,400
24                       Health
                       insurance
25                    for physical
       Ages 11-80                          N/A          $1,500/mo        69         $1,242,000
                      health repair
26
                          and
27                    maintenance

28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C -10
      Case 4:18-cr-06029-EFS          ECF No. 95   filed 10/01/19   PageID.858 Page 11 of 15




 1                    Deductibles
                       for health
 2                     insurance
       Ages 11-80     for physical         N/A          $1,500/yr        69          $103,500
 3                    health repair
 4                        and
                      maintenance
 5
                    Total for future adult physical health repair and maintenance:   $1,845,500
 6                                                                     TOTAL         $2,780,900
 7
 8         As noted above, § 2259(b)(3) defines “full amount of the victim’s losses” as
 9
     including any costs the victim incurred due to: medical services relating to
10
     physical, psychiatric, or psychological care; physical and occupational therapy or
11
     rehabilitation; transportation, temporary housing, and child care expenses; lost
12
     income; attorneys’ fees or costs; and any other losses proximately caused by the
13
     defendant’s offense. 18 U.S.C. § 2259(b)(3). Prospective losses (such as future
14
     counseling costs, future lost income) are recoverable, as are pecuniary losses that
15
     can be quantified, but pain and suffering is not recoverable. The losses must be
16
     directly or proximately caused by the Defendant’s conduct. Based on this standard,
17
     the Government believes that some, but not all, of the restitution sought on behalf
18
     of Victim C should be awarded by the Court.
19
20
           Under § 2259, Victim C is clearly entitled to recover restitution for past

21   medical services. Based on Ms. Walker’s statement, Victim C has participated in

22   15 one-hour counseling sessions with Ms. Walker. The restitution owed for these
23   past counseling sessions totals $2,250 and should be awarded by the Court.
24         Likewise, Victim C is clearly entitled to recover restitution for future
25   therapy costs. See, e.g., Rockett, 752 F. App'x at 450; Doe, 488 F.3d at 1160-62;
26   Laney, 189 F.3d at 964-967. The question is whether the amount of future therapy
27   costs sought for Victim C is reasonable. Ms. Walker recommends four therapy
28   sessions per week from ages 11-21 to address sensory integration functioning, self-
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C -11
      Case 4:18-cr-06029-EFS     ECF No. 95      filed 10/01/19   PageID.859 Page 12 of 15




 1   regulation functioning, relational functioning, and cognitive functioning. Exhibit 2
 2   at 4-5. She also recommends one therapy session per week from the ages 21-80. Id.
 3   at 5. Ms. Walker provides significant justification in her declaration for the future
 4   therapy that she believes Victim C will require to adequately address the harm
 5   suffered from Defendant Black’s sexual abuse. See Exhibit 2 at 3-5. Ms. Walker
 6   has also addressed in detail the extensive harms suffered by Victim C, both in her
 7   declaration and her previous victim impact statement submitted to the Court at
 8   sentencing. See Exhibit 2 at 1-3. Despite her extensive written statements, the
 9
     Government believes testimony from Ms. Walker at the restitution hearing will be
10
     necessary for the Court to ultimately make a determination of the amount of future
11
     therapy required by Victim C and reasonableness of the requested restitution. Thus,
12
     depending on Ms. Walker’s testimony regarding future therapy for Victim C, the
13
     Government requests restitution for future therapy costs of not more than
14
     $725,400.
15
           The Government believes, however, that the “in-patient or alternative mental
16
     health treatment” in the amount of $210,000 requested on behalf of Victim C is not
17
     warranted. See Exhibit 2 at 5. This category of restitution is based on potential
18
     future in-patient treatments, such as yoga retreats or mediation retreats. Id. Based
19
     on the standard set by § 2259 and related case law, this request is too attenuated
20
21
     and lacks sufficient “reasonable certainty” to be awarded by the Court.

22         Similarly, the Government does not believe that the request for restitution

23   for future health insurance costs and deductible costs is supportable under § 2259
24   and related case law. See Exhibit 2 at 6. The Government is cognizant that Victim
25   C is at considerable risk to develop serious adverse health conditions in the future
26   which will require access to adequate medical care. Id. However, future health
27   insurance costs and deductibles are necessary future costs for all adults, regardless
28   of their status as victim of crime. Thus, the requested restitution for the this
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C -12
      Case 4:18-cr-06029-EFS        ECF No. 95     filed 10/01/19    PageID.860 Page 13 of 15




 1   category of future costs lacks the proximate causal connection to the offense
 2   conduct necessary for such costs to be recoverable under § 2259.
 3          In summary, the Government requests that the Court award restitution to
 4   Victim C for the below categories in the following amounts:
 5         Past therapy expenses (15 sessions x $150)                           $2,250
 6             Future therapy as minor (ages 11-21)                  not more than $273,000*
 7             Future therapy as adult (ages 21-80)                  not more than $452,400*
 8
                                                     TOTAL:          not more than $727,650
 9
     * depending on Court’s determination of future therapy requirements for Victim C after
10   receiving testimony from Ms. Walker.
11
            Finally, the Defendant’s ability to pay restitution is immaterial to the Court’s
12
     determination of the restitution owed to the victims. Section 366(f)(1)(A) of Title
13
     18 specifically states, “In each order of restitution, the court shall order restitution
14
     to each victim in the full amount of each victim’s losses as determined by the court
15
     and without consideration of the economic circumstances of the defendant.”
16
     (emphasis added). See generally In re Morning Star Packing Co., LP, 711 F.3d
17
     1142, 1144 (9th Cir. 2013) (“district court committed legal error in denying
18
     restitution because of [defendant’s] claimed financial status and the potential
19
20
     availability of civil remedies”); United States v. Matsumaru, 244 F.3d 1092, 1108

21   (9th Cir. 2001) (“if the defendant is subject to the Mandatory Victims Restitution

22   Act (‘MVRA’), the district court need not assess the defendant's ability to pay

23   restitution”). Accordingly, the Court must determine the amount of restitution
24   owed to Victim C (and Victim B) without consideration of Defendant’s resources.
25          Defendant’s ability to pay is only relevant to the Court’s determination of
26   whether the restitution should be paid immediately in a lump sum, or paid in
27   installments over a period of time. 18 U.S.C. § 3664(f)(2); United States v. Curran,
28   460 F. App'x 722, 724–25 (9th Cir. 2011) (“Although the court could not consider
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C -13
      Case 4:18-cr-06029-EFS     ECF No. 95      filed 10/01/19   PageID.861 Page 14 of 15




 1   Curran's financial condition in imposing restitution, it must do so when fashioning
 2   a payment schedule for it”). Thus, depending on the amount of restitution order for
 3   Victims B and C, the Court should order the restitution to be paid in a lump-sum
 4   immediately, or a partial lump-sum followed by installment payments, depending
 5   on its determination of Defendant’s resources and ability to pay.
 6         Respectfully submitted: October 1, 2019.
 7
                                              William D. Hyslop
 8                                            United States Attorney
 9
                                              s/ Brian M. Donovan
10
                                              Brian M. Donovan
11                                            Alison L. Gregoire
                                              Assistant United States Attorneys
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C -14
      Case 4:18-cr-06029-EFS     ECF No. 95      filed 10/01/19   PageID.862 Page 15 of 15




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 1, 2019 I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF System which will send notification
 4
     of such filing to the following:
 5
           Scott W. Johnson
 6
 7
 8                                            s/ Brian M. Donovan
                                              Brian M. Donovan
 9
                                              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ MEMORANDUM REGARDING
     RESTITUTION FOR VICTIM B AND VICTIM C -15
